                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

BRETT HENDRICKSON,

       Plaintiff,

vs.                                              Cause No.: 1:18-CV-01119 RB/LF

AFSCME COUNCIL 18; MICHELLE LUJAN
GRISHAM, in her official capacity as
Governor of New Mexico; and HECTOR
BALDERAS, in his official capacity as Attorney
General of New Mexico,

              Defendants.

 NOTICE OF COMPLETION OF BRIEFING ON DEFENDANTS MICHELLE LUJAN
         GRISHAM AND HECTOR BALDERAS’ MOTION TO DISMISS

       Defendants, Michelle Lujan Grisham and Hector Balderas, by and through their counsel

of record, Park & Associates, LLC (Alfred A. Park and Lawrence M. Marcus), hereby gives

notice that briefing is complete on their Motion to Dismiss filed May 31, 2019 [Doc. 37].

Plaintiff’s Opposition to Defendants Michelle Lujan Grisham and Hector Balderas’ Motion to

Dismiss was filed on June 27, 2019 [Doc. 43]. Defendants Michelle Lujan Grisham and Hector

Balderas’ Reply Brief in Support of Their Motion to Dismiss was filed on August 1, 2019 [Doc

46].

                                                 Respectfully Submitted,

                                                 PARK & ASSOCIATES, LLC

                                                    /s/ Lawrence M. Marcus
                                                 Lawrence M. Marcus
                                                 Alfred A. Park
                                                 Attorney for Defendants Grisham and
                                                 Balderas
                                                 3840 Masthead Street, N.E.
                                                 Albuquerque, NM 87109
                                                 (505) 246-2805
I hereby certify a true and correct copy
of the above pleading was served by the Court's
CM/ECF system on this 2nd day of
August 2019 to all counsel of record

/s/ Lawrence M. Marcus
Lawrence M. Marcus




                                                  2
